Citation Nr: 1633523	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  10-22 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for vertigo. 

2. Entitlement to service connection for a cardiovascular disorder (claimed as heart bypass). 

3. Entitlement to service connection for bleeding ulcers. 

4. Entitlement to service connection for cognitive deficits/memory loss. 

5. Entitlement to service connection for asbestosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from August 1963 to March 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans (VA) Regional Office (RO) Tiger Team in Cleveland, Ohio.  Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Roanoke, Virginia. 

Of note, during the pendency of this appeal, service connection for heart bypass (ischemic heart disease) was again denied by the RO in Roanoke, VA, in April 2011.  This rating decision was a special review undertaken because ischemic heart disease had been added to the list of diseases for which service connection is presumed due to herbicide exposure in the Republic of Vietnam.  The Veteran did not appeal this determination; however, as the Veteran had already initiated an appeal for the matter currently before the Board (claimed as heart bypass), which encompasses any cardiovascular disorder, including ischemic heart disease, it is not necessary for the Veteran to perfect a separate appeal on the issue of ischemic heart disease. 

In October 2015, the Veteran to provided testimony in support of his claim before the undersigned Veterans Law Judge.  Unfortunately, due to technical malfunction of the audio recording system that occurred during this hearing, a transcript of this hearing could not be obtained.  The Veteran was notified of this development in correspondence dated in November 2015 and offered the opportunity to request and be provided with a new hearing.  He was advised in the letter that if he did not respond within 30 days of the date of the letter, the Board would assume that he did not desire a new hearing and proceed accordingly.  The record reflects that no timely response was received from the Veteran in this regard and no further opportunity for a Board hearing will be afforded.

These matters were most recently before the Board in January 2016, at which time they were remanded for further development of the record, to include scheduling the Veteran for VA examinations for the claimed vertigo and cognitive deficit disorders.

The issues of entitlement to service connection for vertigo (claimed as dizziness) and entitlement to service connection for a cognitive deficits/memory loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of bleeding ulcers or asbestosis.  

2. The preponderance of the evidence is against a finding that the Veteran's coronary artery disease is related to an event, injury, or disease in-service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a cardiovascular disorder, diagnosed as coronary artery disease, are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for bleeding ulcers are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3. The criteria for service connection for asbestosis are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  By correspondence dated in September 2008, VA notified the Veteran of the evidence and information needed to substantiate and complete his claims, of what information he was responsible for providing, of the evidence that VA would attempt to obtain on his behalf, and how VA assigns disability ratings and effective dates of awards.

The Veteran's service treatment records have been secured.  All of the relevant development requested by the Board's remand was fully completed or adequately attempted, as the RO asked the Veteran to identify and authorize the release of any pertinent private treatment records and secured the association of outstanding VA/federal facility treatment records. 

While VA has not afforded the Veteran a comprehensive medical examination relating to his claims for service connection for ulcers, coronary artery disease, or asbestosis, the Board finds that such an examination is not necessary to render a decision under the circumstances of this case. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  As discussed in greater detail below, there is no evidence of a current disability involving ulcers or asbestosis, and no evidence suggesting that the remaining disability (namely, coronary artery disease) may be associated with the Veteran's service.  A VA examination under the standards of McLendon is not warranted as to these claims. There is adequate medical evidence of record to make a determination in this case. For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

Service Connection, Generally

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In this case, cardiovascular disease, is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 5107(b). 

Factual Background- Ulcers, Asbestosis, and a Cardiovascular Disorder

The Veteran asserts that his claimed bleeding ulcers, asbestosis, and cardiovascular disorder stem from active duty service.  

At the outset, the Board notes that the evidence of record does not show, nor does the Veteran otherwise contend that he had the requisite Vietnam service so as to avail himself of the presumptive provisions pertaining to herbicide exposure and ischemic heart disease. See Initial Service Connection Claim (Veteran denied Vietnam service); see also October 2010 PIES search results; and November 2010 Memorandum (Verification Re: Service in Vietnam).

In his VA Form 9, the Veteran expounded on the alleged origins of his claimed disabilities.  With respect to the ulcer claim, he reported that as a damage control petty officer, "we were sometimes late on our meals."  With respect to the asbestosis claim, he asserted that he routinely worked in naval shipyards, ship mechanical rooms, and ships that required asbestos overhauls.  With respect to the cardiovascular claim, the Veteran stated that he was under stress during active duty service.  See VA Form 9. 

As an initial matter, service treatment records (STRs) are silent as to complaints, treatment, and/or diagnoses of asbestosis/lung disease, ulcers, and/or cardiovascular disease.  Separation examination noted normal clinical evaluations of the heart, abdomen, chest, and lungs. 

The post-service medical evidence of record is limited.  The RO conducted an electronic search of VA hospital records from the VAMC in Hampton, Virginia, and found no evidence of any medical treatment at that facility for the period prior to 2010. See, e.g., Statement of the Case.  Additionally, a September 2008 Duty to Assist letter requested that the Veteran provide medical evidence from hospitals, clinics, and/or private physicians in support of his claim.  The Veteran did not respond.  In his initial August 2008 formal claim for service connection, the Veteran reported that he had been treated at military treatment facilities in Virginia Beach and Norfolk.  Pursuant to the Board's remand, the RO obtained all available records of VA treatment from those facilities.  The records, which were dated from 1995 to 2000, showed normal heart and lung x-rays.  There were no findings of any asbestosis (or asbestos-related lung disease), ulcers, or cardiovascular disease.  The RO also obtained all updated treatment records from the VAMC Norfolk/Virginia Beach dated 2011 to 2012).  These records confirmed a coronary artery disease diagnosis; however, x-rays of the lungs were normal, and there were no complaints, treatment, or diagnoses pertaining to ulcers or asbestosis.  Lastly, a February 2016 Duty to Assist letter requested that the Veteran requested that the Veteran identify any medical evidence from hospitals, clinics, and/or private physicians in support of his claim.  The Veteran did not respond.  

Analysis - Ulcers and Asbestosis

In short, the medical evidence of record does not establish that the Veteran has been diagnosed with ulcers or an asbestos-related lung disability at any time during the course of this appeal.  As noted, all available VA/federal treatment records have been obtained and the Veteran has not identified the existence of any other pertinent private or VA treatment.  As there are no current disabilities in this regard, there are no valid claims of service connection with respect to these issues. Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Even assuming, arguendo, that the Veteran was found to have a current diagnosis of ulcers or asbestosis, there is no competent medical evidence showing that any such condition is related to service.  Therefore, the preponderance of the medical evidence is against a finding of service connection for these claimed conditions. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board acknowledges the Veteran's assertions that he has ulcers and asbestosis due to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to whether the Veteran has the disabilities claimed and whether such disabilities are due to service, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether he has ulcers and/or asbestosis due to service requires medical expertise that the Veteran has not demonstrated. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that he has current diagnoses of ulcers or a asbestosis which is due to service.

Analysis - A Cardiovascular Disorder, Diagnosed as Coronary Artery Disease

With respect to the claimed cardiovascular disability, the evidence establishes a current coronary artery disease diagnosis.  However, the Board finds that the evidence fails to demonstrate any direct link between the Veteran's military service and this condition.  Again, the Veteran's service treatment records are absent of any complaints, treatment, or diagnoses of a heart condition, or coronary artery disease.  Additionally, there is no competent and credible medical evidence relating the Veteran's coronary artery disease to service.  Furthermore, as stated above, post-service evidence shows that the Veteran was not diagnosed with coronary artery disease until approximately 2011, more than two decades after his discharge from service. See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000)(A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Notably, a May 2000 chest x-ray revealed a normal heart and there are no other findings of heart-related complaints or treatment until 2011.  Thus, the lack of any evidence of cardiovascular related complaints, symptoms, or findings for over two decades between the Veteran's military service and the earliest evidence of cardiovascular disease is itself evidence which tends to show that coronary artery disease did not have its onset in service or for many years thereafter.

The Board acknowledges any assertion by the Veteran that his coronary artery disease is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, determining the etiology of coronary artery disease falls outside the realm of common knowledge of a lay person. See Kahana, supra.  In this regard, while the Veteran can, for example, competently report the onset of symptoms, any opinion regarding the nature and etiology of this condition requires medical expertise that the Veteran has not demonstrated.  As such, the Board assigns no probative weight to the Veteran's assertions that his coronary artery disease is in any way related to his military service. See Jandreau, supra. 

The Board has properly afforded consideration based on presumptive service connection and continuity of symptomatology for the Veteran's coronary artery disease as this condition is included in the enumerated conditions under 38 C.F.R. § 3.309(a). Walker, supra.  However, not even the Veteran himself has endorsed continuous cardiovascular symptoms since service, and the evidence of record does not otherwise show that he has had continuous symptoms since service that are related to his coronary artery disease, or that coronary artery disease manifested to a compensable degree within one year after his discharge from service in 1984. 38 C.F.R. §§ 3.304, 3.307(a) and 3.309(a).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for service connection for coronary artery disease, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56.  


ORDER

Entitlement to service connection for ulcers is denied.

Entitlement to service connection for a cardiovascular disorder, diagnosed as coronary artery disease, is denied. 

Entitlement to service connection for asbestosis is denied. 


REMAND

The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to the Board's January 2016 remand, the Veteran was to undergo a VA examination for his claimed vertigo/dizziness and cognitive deficit/memory loss disabilities.  In March 2016, the AOJ sent a letter to the Veteran and requested that he provide updated telephone numbers "so that we can contact you" regarding the C&P examinations.  The Veteran never responded and the AOJ took no further action on the Board's remand directives to schedule vertigo and cognitive deficit examinations.  Despite not having an updated phone number for the Veteran, all correspondence throughout the entirety of this appeal has been sent to, and received from one address (i.e., the same primary address notated in VACOLS and the same address noted on the Veteran's VA Form 9 and Notice of Disagreement); none of the correspondence has ever been returned to the AOJ or Board as undeliverable and the Veteran has not otherwise notified VA of a change of address.  

Accordingly, in compliance with the Board's previous remand instructions, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his claimed vertigo; he should be provided with written notice (sent to his address of record) of the date, time, and location of such examination.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed vertigo/dizziness.  

The Veteran should be provided with written notice (sent to his address of record) of the date, time, and location of the scheduled VA examination.

The Veteran's electronic claims file, including this remand, should be made available for review by the examiner in conjunction with the examination. 

The examiner is requested to identify, is possible, the underlying disease or disability causing the Veteran's dizziness/vertigo. 

Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the underlying cause of the Veteran's dizziness/vertigo had its onset in service, or is otherwise related to an event in service, to include the October 1973 MVA in which he sustained lacerations/abrasions to the head/neck. 

The opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3. Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed cognitive deficits/memory loss.  

The Veteran should be provided with written notice (sent to his address of record) of the date, time, and location of the scheduled VA examination.

The Veteran's electronic claims file, including this remand, should be made available for review by the examiner in conjunction with the examination. 

The examiner is requested to identify, is possible, the underlying disease or disability causing the Veteran's cognitive deficits/memory loss. 

Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the underlying cause of the Veteran's cognitive deficits/memory loss had its onset in service, or is otherwise related to an event in service, to include the October 1973 MVA in which he sustained lacerations/abrasions to the head/neck. 

The opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4. Then readjudicate the remaining claims on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


